Bashara, P. J.
Defendant was originally charged in the Recorder’s Court with aggravated assault, MCL 750.81(a); MSA 28.276(1). He was found guilty of the included offense of assault and bat*588tery, MCL 750.81; MSA 28.276, and appeals as of right.
Defendant first contends that under the Rules for the Recorder’s Court of Detroit, Rules 7 and 8, and under the authority of People v Barbara, 390 Mich 377; 214 NW2d 833 (1973), a defendant charged with a high misdemeanor in Recorder’s Court has a right to preliminary examination. While this right is usually only recognized in the case of a felony, defendant is correct that by law a different rule is to be applied in the Recorder’s Court.
While we recognize defendant’s contention under Barbara, the statute on which that case relied has since been amended. MCL 767.42; MSA 28.982, at the time of the Barbara decision provided that:
"No information shall be filed against any person for any offense until such person shall have had a preliminary examination therefor, as provided by law, before a justice of the peace or other examining magistrate or officer, unless such person shall waive his right to such examination.” (Emphasis supplied.)
The amendment, enacted in 1974 states:
"Sec. 42. (1) An information shall not be filed against any person for a felony until such person has had a preliminary examination therefor, as provided by law, before an examining magistrate, unless that person waives his statutory right to an examination.”
The clear implication of the statutory change was to eliminate the necessity for preliminary examinations in misdemeanor cases.
In our opinion, Recorder’s Court Rules 7 and 8 do not clearly require preliminary examinations in misdemeanor cases so as to abrogate the statute. *589Rule 7 does not speak to the requirement at all. Rule 8 states that:
"The Examining Magistrate shall conduct all Preliminary Examinations and all arraignments on felony and high misdemeanor warrants * * * .” (Emphasis supplied.)
In the absence of any specific court rule or opinion abrogating the clear import of the amended statute, we conclude that there is no right to a preliminary examination in misdemeanor offenses.
Defendant’s second contention that he was prejudiced by the failure of the warrant and complaint to be more specific as to the nature of the charge against him is without merit. An information is sufficient if stated in the language of the statute, People v Lightstone, 330 Mich 672; 48 NW2d 146 (1951).
In any event, the time for a defendant to object to the form of an information is prior to trial. The defendant did not object until the close of the people’s case. In the absence of a showing that the trial court abused its discretion in disregarding defendant’s objection, this Court will not reverse. People v Reed, 17 Mich App 696; 170 NW2d 303 (1969), lv den 383 Mich 769 (1970).
Affirmed.
C. W. Simon, Jr., J., concurred.